United States Court of Appeals
                      For the First Circuit


No. 07-1394

                         DOLORES H. CAO,

                      Plaintiff, Appellant,

                                v.

  COMMONWEALTH OF PUERTO RICO THROUGH THE SECRETARY OF JUSTICE,
     ROBERTO SÁNCHEZ-RAMOS; PUERTO RICO DEPARTMENT OF FAMILY;
    PUERTO RICO DEPARTMENT OF FAMILY, UNIT OF SUBSTITUTE CARE
OF ADULTS; FÉLIX MATOS-RODRÍGUEZ, in his personal capacity and as
   Secretary of the Department of the Family; STATE PSYCHIATRIC
     HOSPITAL; ADMINISTRATOR B OF STATE PSYCHIATRIC HOSPITAL,
        DOCTOR X; UNKNOWN DEFENDANTS; AB INSURANCE COMPANY;
            BC INSURANCE COMPANY; CD INSURANCE COMPANY;
            DF INSURANCE COMPANY; FG INSURANCE COMPANY,

                      Defendants, Appellees.



                           ERRATA SHEET


     The opinion of this Court issued on May 13, 2008 is amended as
follows:

     On page 7, lines 11-12: Substitute "more than a year and a
half" with "more than six months."